Citation Nr: 1504057	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thoracolumbar degenerative disc disease with degenerative joint disease at L5-S1, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his Board hearing that the record in this matter incomplete.  Specifically, the Veteran has asserted the existence of treatment records from the VA medical center in Minneapolis for the period between separation in 1989 and 2000, which would show a course of ongoing complaints and treatment for back pain.  As these records would be material to the Veteran's claim, they must be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any VA treatment records generated by the Minneapolis VAMC between 1989 and 2000 that pertain to the Veteran. 

If such records cannot be located or do not exist, a letter to that effect must be included in the Veteran's claims file.  

2.  After any outstanding records have been associated with the Veteran's file, conduct any further development as may be required, including obtaining an addendum opinion to address any newly acquired material medical evidence.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

